DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1, 3, 5-8, and 10-14 have been amended, and claims 2 and 9 have been canceled.  Claims 1, 3-8, and 10-14 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, and 10-14 have been considered but are moot in view of newly cited portions of Fong and Lee.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2009/0247203 A1), hereinafter referred to as Kuo, in view of Fong et al. (US 2011/0294491 A1), hereinafter referred to as Fong, and Lee et al. (US 8,743,859 B2), hereinafter referred to as Lee.

	Regarding claim 1, Kuo teaches a method for a user equipment (UE) operating based on a DRX (Discontinuous Reception) configuration (Kuo - Paragraph [0003], note method for improving DRX functionality in a user equipment (UE) of a wireless communication system), the method comprising:
	receiving a message including a DRX configuration or reconfiguration (Kuo - Fig. 4 step 402; Paragraph [0033], note the UE receives the RRC message including the IE (information element) drx-configuration); and
	monitoring a PDCCH (Physical Downlink Control Channel) during an active time according to the DRX configuration or reconfiguration (Kuo - Fig. 4 steps 404 and 406; Paragraph [0007], note whenever a DRX functionality is configured and a new DRX cycle begins, an On Duration timer is started and the UE is awakened to monitor the PDCCH; Paragraph [0033], note the UE activates the DRX functionality according to the IE drx-configuration and starts monitoring the PDCCH until the PDCCH signaling addressed to the UE is received).
	Kuo does not teach wherein the active time includes a first time period during a first PDCCH indicating a new transmission by the UE has not been received after receiving the message including the DRX configuration or reconfiguration.
	In an analogous art, Fong teaches wherein the active time includes a first time period during a first PDCCH indicating a new transmission by the UE has not been received after receiving the message including the DRX configuration or reconfiguration (Fong - Fig. 4; Paragraph [0044], note when a DRX cycle is configured (via an RRC message including a DRX configuration information element, see Paragraphs [0029]-[0030]), the active time includes the time while: Paragraph [0048], note a PDCCH indicating a new transmission addressed to the C-RNTI of the UE has not been received).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fong into Kuo in order to reduce power consumption and enable resource sharing (Fong - Paragraphs [0031]-[0032]).
	The combination of Kuo and Fong does not teach wherein the UE has a capability for supporting a scheduling request prohibition mechanism as it applies to a scheduling request in response to the DRX configuration or reconfiguration.
	In an analogous art, Lee teaches wherein the UE has a capability for supporting a scheduling request prohibition mechanism as it applies to a scheduling request in response to the DRX configuration or reconfiguration (Lee - Fig. 2; Col. 3 lines 66-67 and Col. 4 lines 1-5, note the mobile communication device (UE) is configured with a DRX cycle and the SR prohibition control is employed, wherein the DRX cycle is determined from the DRX configuration information included in a configuration message received from the service network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into the combination of Kuo and Fong in order to better implement SR prohibition control with DRX, reducing power consumption (Lee - Col. 3 lines 66-67 and Col. 4 lines 1-26).

	Regarding claim 3, Kuo does not teach wherein the active time further includes a second time period during which a scheduling request is sent on a PUCCH (Physical Uplink Control Channel) and is pending.
	In an analogous art, Fong teaches wherein the active time further includes a second time period during which a scheduling request is sent on a PUCCH (Physical Uplink Control Channel) and is pending (Fong - Paragraph [0044], note when a DRX cycle is configured, the active time includes the time while: Paragraph [0046], a Scheduling Request sent on PUCCH is pending).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fong into Kuo for the same reason as claim 1 above.

	Regarding claim 4, Kuo does not teach wherein the active time includes the first time period even when a scheduling request is not sent on a PUCCH (Physical Uplink Control Channel) and is not pending.
	In an analogous art, Fong teaches wherein the active time includes the first time period even when a scheduling request is not sent on a PUCCH (Physical Uplink Control Channel) and is not pending (Fong - Paragraph [0044], note when a DRX cycle is configured, the active time includes the time while: Paragraph [0046], a Scheduling Request sent on PUCCH is pending; or Paragraph [0048], a PDCCH indicating a new transmission addressed to the C-RNTI of the UE has not been received)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fong into Kuo for the same reason as claim 1 above.

	Regarding claim 5, the combination of Kuo, Fong, and Lee, specifically Kuo teaches wherein the UE starts a DRX-inactivity timer after receiving the first PDCCH (Kuo - Paragraph [0015], note activating a DRX functionality, starting a DRX Inactivity timer of the DRX functionality to monitor a PDCCH).

	Regarding claim 7, the combination of Kuo, Fong, and Lee, specifically Kuo teaches uses a DRX related timer before receiving the first PDCCH, based on the UE being configured for DRX when receiving the message including the DRX configuration or reconfiguration (Kuo - Fig. 4; Paragraph [0029], note receive a RRC message including DRX configuration information element; Paragraph [0030], note activate a DRX functionality according to the configuration; Paragraph [0031], note monitoring a PDCCH until a PDCCH signaling addressed to the UE is received).

	Regarding claim 8, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Kuo (Kuo - Paragraph [0003], note method and apparatus for improving DRX functionality in a user equipment (UE))

	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 7.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Fong and Lee as applied to claims 5 and 12 above, and further in view of Kwon et al. (US 2014/0029459 A1), hereinafter referred to as Kwon.

	Regarding claim 6, the combination of Kuo, Fong, and Lee does not teach wherein the UE doesn’t use a DRX related timer before receiving the first PDCCH, based on the UE not being configured for DRX when receiving the message including the DRX configuration or reconfiguration.
	In an analogous art, Kwon teaches wherein the UE doesn’t use a DRX related timer before receiving the first PDCCH, based on the UE not being configured for DRX when receiving the message including the DRX configuration or reconfiguration (Kwon - Paragraph [0070], note when a DRX-related parameter is not configured in the UE (from an RRC message received from a base station, see Paragraph [0069]), the UE performs continuous monitoring on the PDCCH (i.e., does not use DRX operation, and therefore does not utilize timers associated with DRX)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwon into the combination of Kuo, Fong, and Lee in order to perform DRX operation on UEs in a multiple component carrier system (Kwon - Paragraph [0018]).

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tseng (US 2016/0157256 A1) discloses scheduling request prohibit timer and configuring the UE with DRX functionality by RRC.
	Kim et al. (US 2014/0295820 A1) discloses a terminal performing DRX operation using DRX configuration information and starting a scheduling request prohibit timer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461